DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 08/19/22.  Regarding the amendment, claim 5 is canceled, claims 1-4 are present for examination, claims 6-10 are withdrawn from consideration.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alfred K. Dassler (Reg. No.: 52,794) on 08/20/22.
The application has been amended as follows: 
Claims 6-10 has been canceled.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a dynamoelectric rotary machine, as recited in claim 1, comprising: 
a stator (2) having a magnetically conductive body (3) with grooves (8) formed therein and teeth and a winding system (5) disposed in said grooves (8), said grooves (8) disposed between said teeth of said magnetically conductive body; 
a respective winding head (7) disposed on end faces of said stator (2); 
a rotor (12) having a cage ring (14) and is disposed rotatably about an axis (17), and during operation of the dynamoelectric rotary machine (1) said rotor (12) is in electromagnetic interaction in a motor-driven or generator-driven manner with said winding system (5) of said stator (2) disposed in said grooves (8) by way of an air gap (10) formed between said rotor (12) and said stator (2); and 
comb-type elements (9) disposed on said end faces of said stator (2), and assume an extensive intermediate space between said winding system (50 projecting from said end faces of said stator (2), so that tonal noises, which are produced during the operation of the dynamoelectric rotary machine (1), are at least reduced, said comb-type elements (9) being structured segmentally with each segment having multiple tines, and said comb-type elements (9) being formed from an insulating material.

    PNG
    media_image1.png
    517
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    364
    532
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834